NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

SUNSHINE WORKFORCE, LLC,       )
                               )
           Appellant,          )
                               )
v.                             )                 Case No. 2D20-1293
                               )
SUNZ INSURANCE SOLUTIONS, LLC; )
SUNZ INSURANCE COMPANY;        )
STEVE TABARRINI; and VICTOR    )
TABARRINI,                     )
                               )
           Appellees.          )
                               )

Opinion filed September 18, 2020.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Manatee
County; Charles Sniffen, Judge.

Basil L. Bain of The Bain Law Firm, P.L.,
Naples, for Appellant.

Katherine E. Giddings of Akerman LLP,
Tallahassee; Jason L. Margolin of
Akerman LLP, Jacksonville; and Jason
S. Oletsky of Akerman LLP, Ft.
Lauderdale, for Appellees Sunz
Insurance Solutions, LLC and Sunz
Insurance Company.

No appearance on behalf of Appellees
Steve Tabarrini and Victor Tabarrini.



PER CURIAM.

             Affirmed.
NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.




                                  -2-